 


109 HR 2726 IH: Preserving Innovation in Telecom Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2726 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Sessions introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit municipal governments from offering telecommunications, information, or cable services except to remedy market failures by private enterprise to provide such services. 
 
 
1.Short titleThis Act may be cited as the Preserving Innovation in Telecom Act of 2005. 
2.Prohibition on municipal services 
(a)AmendmentSection 253 of the Communications Act of 1934 (47 U.S.C. 253) is amended by adding at the end the following new subsection: 
 
(g) Provision of services by state and local governments and their affiliates 
(1)ProhibitionEffective 60 days after the date of enactment of the Preserving Innovation in Telecom Act of 2005, neither any State or local government, nor any entity affiliated with such a government, shall provide any telecommunications, telecommunications service, information service, or cable service in any geographic area within the jurisdiction of such government in which a corporation or other private entity that is not affiliated with any State or local government is offering a substantially similar service.  
(2)Grandfather provisionParagraph (1) shall not prohibit a State or local government or affiliated entity thereof from providing in any geographic area within the jurisdiction of such government any service that such government or entity was providing on the date of enactment of the Preserving Innovation in Telecom Act of 2005.  . 
(b)Conforming amendmentSubsection (f) of section 621 of the Communications Act of 1934 (47 U.S.C. 541(f)) is repealed. 
 
